Case: 1:17-md-02804-DAP Doc #: 1958 Filed: 07/23/19 1 of 17. PageID #: 129866




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION           MDL 2804

OPIATE LITIGATION                      Case No.: 1:17-md-2804

THIS DOCUMENT RELATES:                 Judge Dan Aaron Polster

ALL CASES




         CERTAIN PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO
         RENEWED AND AMENDED MOTION FOR CERTIFICATION
         OF RULE 23(b)(3) CITIES/COUNTIES NEGOTIATION CLASS
 Case: 1:17-md-02804-DAP Doc #: 1958 Filed: 07/23/19 2 of 17. PageID #: 129867




                                      TABLE OF CONTENTS
INTRODUCTION .......................................................................................................................... 1

ARGUMENT .................................................................................................................................. 3

   I.      The Proposed Negotiation Class Does Not Satisfy the Requirements of Rule 23............... 4

         A.       The consolidated representation of the negotiation class in one group of

         representatives and class counsel is inadequate given the competing interests of the class

         members. ................................................................................................................................. 5

   II.         The Proposed Negotiation Class Violates Members’ Right to Make an Informed Opt-

   Out Decision. .............................................................................................................................. 8

         A.       Both the Due Process Clause and Rule 23 require that class members have the right to

         opt-out after learning the basic settlement terms. ................................................................... 8

         B.       The proposed class cannot be certified because it forces class members to make an

         opt-out decision prior to knowing the settlement terms........................................................ 10

         C.       The voting mechanism proposed here creates additional layers of uncertainty that

         impede settlement negotiations while simultaneously failing to provide adequate protection

         to the class members. ............................................................................................................ 12

CONCLUSION ............................................................................................................................. 13




                                                                          i
    Case: 1:17-md-02804-DAP Doc #: 1958 Filed: 07/23/19 3 of 17. PageID #: 129868



                                             INTRODUCTION

         Certain proposed class member plaintiffs1 (“Plaintiffs”) respectfully submit this

Memorandum in Opposition to Renewed and Amended Motion for Certification of Rule 23(b)(3)

Cities/Counties Negotiation Class (Dkt. 1820).2

         The proponents suggest that this Court adopt a relaxed approach to grant a preliminary

certification because the class will not be utilized to prosecute any claim against the defendants.

Additionally, the proponents argue that the class members’ interest will be protected by a novel

super-majority-voting mechanism instead of the required time-tested right to opt-out. However,

“[b]efore certification is proper for any purpose—settlement, litigation, or otherwise—a court

must ensure that the requirements of Rule 23(a) and (b) have been met.” Denney v. Deutsche

Bank AG, 443 F.3d 253, 270 (2d Cir. 2006). Rule 23 requirements should not be watered down

based on the fairness of the settlement or as proposed in this case, based on the fairness of a

novel voting mechanism. See id. Plaintiffs join certain arguments raised by certain defendants

and write separately to highlight how the proposed negotiation class violates the rights of all

class members.

         The proposed consolidation of all the cities and counties in the United States into one

negotiation class, with one group of representatives and counsel is structurally inadequate. Class

members with divergent interests need their own class, representatives, and counsel. Class

representatives who can obtain immediate monetary relief have a recognized incentive to trade

away future-looking interests in return for more money now. See Ortiz v. Fibreboard Corp., 527

U.S. 815, 856 (1999) (“it is obvious . . . that a class divided between holders of present and



1
  City of North Royalton, Ohio; City of East Cleveland, Ohio; City of Mayfield Heights, Ohio; City of Lyndhurst,
Ohio; City of Huron, Ohio; and City of Wickliffe, Ohio.
2
  Documents filed on the main docket of MDL 2804 are cited as “Dkt. No. __.”

                                                        1
 Case: 1:17-md-02804-DAP Doc #: 1958 Filed: 07/23/19 4 of 17. PageID #: 129869



future claims . . . requires division into homogeneous subclasses . . . with separate representation

to eliminate conflicting interests of counsel.”)

       This is particularly troublesome here because the diverse interests of the class members

raise significant conflicts that cannot reasonably be balanced by one group of representatives and

counsel simultaneously representing all of the competing interests.

       Unless certification is denied, the proposed negotiation class will fashion a new and

dangerous model for class actions. In a typical settlement class, plaintiffs’ lawyers negotiate a

settlement with the defendants and, consistent with the Due Process Clause and Rule 23, provide

plaintiffs an opportunity to opt out after being informed of the basic terms of the proposed

settlement. Plaintiffs’ counsel is free to negotiate with the defendants and propose a settlement

class to the court and plaintiffs after they finalize a proposal. However, here, the proposal binds

all of the thousands of cities and counties in the United States into a single negotiation class and

forces them to choose their fate without knowledge of any settlement terms. The vastly diverse

and competing interests of the class members cannot be adequately represented by one class.

Homogeneous subclasses with independent counsel and representatives must be established.

       The current proposal provides that one set of representatives and counsel will negotiate

the settlement for all counties and cities in the United States, in spite of the divergent interest

between cities, counties, urban centers, rural areas, and the vastly different past and future

damages they each have and will sustain. To the extent that predetermined classes can increase

bargaining power during negotiations, there is no reason to adopt a novel and intricate voting

mechanism (that will surely cause additional delay through appeals and collateral suits). Due

Process and Rule 23 require that each class member be afforded an opportunity to opt-out after

the settlement terms are proposed. An opportunity to vote is not the functional equivalent of an



                                                   2
    Case: 1:17-md-02804-DAP Doc #: 1958 Filed: 07/23/19 5 of 17. PageID #: 129870



opportunity to make an informed opt-out decision. Opt-outs regularly occur after a settlement

has been negotiated and the parties have developed methods to address higher than expected opt-

outs.

         The most critical information to class members considering a settlement is the

consideration they will receive (not how it may be derived from an unknown amount or ballpark

range) and what consideration they will have to give in exchange. Neither of these pieces of

information are known or proposed and any decision to opt-out now necessarily prejudice all

class members by forcing them to make an uninformed decision.

                                                  ARGUMENT

         Plaintiffs join the arguments raised in Sections II-IV3 of the Memorandum of Certain

Defendants in Opposition to Plaintiffs’ Renewed and Amended Motion For Certification of Rule

23(B)(3) Cities/Counties Negotiation Class (Dkt. No. 1949). Plaintiff asserts that the arguments

raised by certain defendants outline the reasons why the proposed class cannot be certified and

therefore apply equally with respect to all potential class members, defendants, and other parties

involved in the opioid litigation against similarly situated defendants.

         Plaintiffs write separately to highlight the inadequacy of the proposed representation that

seeks to bind cities and counties with varying populations, resources, sustained, potential future

damages, and inherently conflicting interests into a single class. In addition, the proposed class

fails to provide the required protections because each member is not afforded the opportunity to

make an informed opt-out decision.




3
 Plaintiffs specifically do not join or adopt the certain defendants’ arguments that the proposed class counsel are
conflicted and unable to represent a class by virtue of their representation of non-class members who may have
varying legal interest.

                                                          3
      Case: 1:17-md-02804-DAP Doc #: 1958 Filed: 07/23/19 6 of 17. PageID #: 129871



            Plaintiffs assert that it is necessary to carve out homogeneous subclasses that can

     adequately represent the interest of its members and grant the defendants sufficient assurances of

     an eventual settlement. Given the high stakes and complexity of this litigation dealing with a

     small number of subclasses can provide an advantage to the parties, compared to negotiating

     hundreds or thousands of independently significant and legally and factually complex claims

     pending in and out of MDL 2804. Second, Plaintiffs argue that the voting mechanism should be

     scrapped in favor of an opportunity to make informed opt-out decision.

I.          The Proposed Negotiation Class Does Not Satisfy the Requirements of Rule 23.
            The Supreme Court emphasized that the requirements of Rule 23 must always be

     analyzed with reference to whether the proposed class could be certified for purposes of

     litigating the class’s claims, even if certification is requested only for purposes of approving a

     settlement. Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 620 (1997); Denney, 443 F.3d at 270.

     Other than numerosity, the proposed class fails to satisfy the Rule 23(a) prerequisites of

     commonality, typicality, and the adequacy of representation of the class’s interest. The proposed

     class similarly fails to satisfy the predominance and superiority inquiries set forth in Rule

     23(b)(3). As discussed above, Plaintiffs reassert the certain defendants’ arguments that describe

     how the proposed negotiation class fails to meet the Rule 23 requirements for certification.

            The adequacy of representation forms the foundation of any class action and requires

     additional consideration. The proponents recognize that there are many differences between

     small towns and large urban centers, and between underfunded rural entities and large counties

     with established infrastructures. (Dkt. 1820 at 67). Nevertheless, they propose to bind the fates

     of thousands of class members to the negotiation class, after an initial blind opt-out period,

     irrespective of how the settlement terms evolve to affect any one class member more than

     another. And to make matters worse, all class members will be represented by one group of

                                                       4
 Case: 1:17-md-02804-DAP Doc #: 1958 Filed: 07/23/19 7 of 17. PageID #: 129872



representatives and counsel tasked with balancing all of their competing interests. Instead of

independent representation the class members interests will allegedly be protected by a novel

voting mechanism. This is not sufficient.

       Homogeneous subclasses with independent counsel and representatives should be

established to represent their members’ interest and enhance the class’s characteristics to enable

Rule 23 certification. See In re Nat’l Football League Players Concussion Injury Litig., 821

F.3d 410, 432 (3d Cir. 2016).

       A. The consolidated representation of the negotiation class in one group of
          representatives and class counsel is inadequate given the competing interests of
          the class members.
       Rule 23(a)(4) allows certification only if “the representative parties will fairly and

adequately protect the interests of the class.” The principal role of the adequacy requirement is

to prevent parties from determining the rights of absent class members through “a global

compromise with no structural assurance of fair and adequate representation for the diverse

groups and individuals affected.” Amchem, 521 U.S. at 627 (emphasis added). Accordingly,

“[t]he adequacy inquiry under Rule 23(a)(4) serves to uncover conflicts of interest between

named parties and the class they seek to represent.” Id. at 625.

       Intra-class conflicts arise when class members seek conflicting remedies. Indeed,

following Ortiz and Amchem, the clear rule is that, in any case involving subgroups with diverse

or antagonistic interests, “[o]nly the creation of subclasses, and the advocacy of an attorney

representing each subclass, can ensure that the interests of that particular subgroup are in fact

adequately represented.” In re Literary Works in Elec. Databases Copyright Litig., 654 F.3d

242, 252 (2d Cir. 2011). A representation is adequate if the “interests and incentives between the

representative plaintiffs and the rest of the class” are aligned and not antagonistic. See Dewey v.

Volkswagen Aktiengesellschaft, 681 F.3d 170, 183 (3rd Cir. 2012); see also Ellis v. Costco

                                                  5
 Case: 1:17-md-02804-DAP Doc #: 1958 Filed: 07/23/19 8 of 17. PageID #: 129873



Wholesale Corp., 657 F.3d 970, 985 (9th Cir. 2011) (finding that the adequacy of representation

turns on an absence of antagonism between representatives and absentees, and a sharing of

interest between representatives and absentees).

        The counties and cities whose claims would be bound to the negotiation class have

substantially different interests in the nature of the relief they might receive and the consideration

they may be willing to exchange. Some class members may have very little interest in

prospective self-regulation given legislative regulation adopted by their applicable governing

bodies. These class members may seek to maximize the recovery for past economic damages in

exchange for releasing defendants from all past and future liability. Other class members may

not have suffered significant damages and are instead interested in maximizing the defendants’

agreement to self-regulate, other non-monetary recovery, and be resistant to release defendants

from future liability.

        Additionally, the factors used to develop the allocation formula are not representative of

the actual damages that some class members sustained and create additional conflict. Namely,

the number of opioid use disorders, opioid related deaths, and opioids sold may have been

selected because they are readily ascertainable from relatively reliable sources. However, they

do not accurately identify the damages sustained or much less to be sustained by class members.

For example, a class member with the infrastructure to treat opioid use disorder and to prevent

opioid overdoses will naturally have higher damages in spite of potentially lower opioid related

deaths. A class member that had a high number of opioid deaths, but had no system in place to

prevent overdoses or treat opioid use disorders may have significantly lower damages.

        Moreover, the future damages that may be sustained by class members can be impacted

by other variables. A rural low population county may experience an uptick of opioid abuse after



                                                   6
 Case: 1:17-md-02804-DAP Doc #: 1958 Filed: 07/23/19 9 of 17. PageID #: 129874



a neighboring county increases its regulatory enforcement. Said rural county’s infrastructure can

be overwhelmed quickly despite it having limited past monetary damages. The distribution of

settlement funds between counties and cities that are so vastly diverse will never produce an

allocation that adequately redresses their damages. One class counsel cannot adequately be

tasked with balancing these conflicting interests for competing class members. See Amchem, 521

U.S. at 627.

       The proponents assert that each class member is free, until a settlement is approved, to

continue litigating its case in state or federal court, secure settlements, and even win and keep

verdicts that it secures against any defendant. (Dkt. 1820 at 12-13). This proposed parallel

litigation stands to halt all negotiation efforts and creates uncertainties as to the consequences of

any resolution obtained outside of the negotiation class. It is unclear whether a class member that

independently secures a settlement or verdict would be automatically removed from the class or

the effect of such resolution on the remaining class members. This is particularly concerning in

the event that a county settles and the cities within such county maintain independent class

membership status. Similarly, it is unclear how the independent opt-out of associated cities and

counties would impact the others’ membership status or allocation and how their competing

interest would be properly represented.

       The proposed class cannot be certified because it fails to identify the distinctive interests

of the numerous potential class members or propose separate classes with independent counsel to

adequately represent their interest. See Ortiz, 527 U.S. at 856 (“[I]t is obvious after Amchem that

a class divided between holders of present and future claims . . . requires division into

homogeneous subclasses under Rule 23(c)(4)(B), with separate representation to eliminate

conflicting interests of counsel.”)



                                                  7
      Case: 1:17-md-02804-DAP Doc #: 1958 Filed: 07/23/19 10 of 17. PageID #: 129875



II.          The Proposed Negotiation Class Violates Members’ Right to Make an Informed
             Opt-Out Decision.
             A. Both the Due Process Clause and Rule 23 require that class members have the
                right to opt-out after learning the basic settlement terms.
             The Fifth Amendment prohibits the federal government from depriving persons of their

      property “without due process of law.” U.S. Const. amend. V. That prohibition governs the

      entry of a judgment resolving a claim in litigation, because the claim is a “species of property

      protected by the … Due Process Clause,” Logan v. Zimmerman Brush Co., 455 U.S. 422, 428

      (1982), the individual’s right to pursue the claim is “a constitutionally recognized property

      interest.” Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 807 (1985).

             On that basis, the Supreme Court held in Shutts that if a court “wishes to bind an absent

      plaintiff concerning a claim for money damages or similar relief at law, it must provide minimal

      procedural due process protection,” including not only the “best-practicable” notice but also “an

      opportunity to remove himself from the class.” Id. at 811-12; see also Wal-Mart Stores, Inc. v.

      Dukes, 564 U.S. 338, 363 (2011) (“In the context of a class action predominantly for money

      damages we have held that absence of notice and opt-out violates due process.”). The right to

      object to the settlement is not enough: Class members must have the right to remove themselves

      from the judgment and pursue their claims on their own. The Court reaffirmed that “mandatory

      class actions aggregating damages claims implicate the due process principle … deep-rooted [in

      our] historic tradition that everyone should have his own day in court.” Ortiz, 527 U.S. at 846;

             Rule 23(b)(3) embodies the same principles, guaranteeing class members the right to opt

      out. Under Rule 23, class members’ claims cannot be “precluded by litigation they had no power

      to hold themselves apart from.” Dukes, 131 S. Ct. at 2559. Accordingly, Rule 23(b)(3) permits

      class litigation controlled by a representative only if common questions “predominate over any

      questions affecting only individual members” and the class action is “superior” to individual

                                                       8
Case: 1:17-md-02804-DAP Doc #: 1958 Filed: 07/23/19 11 of 17. PageID #: 129876



adjudication. Id. Because those standards do permit the aggregation of some individualized

claims, Rule 23 guarantees class members notice and the opportunity to opt out. See Fed. R. Civ.

P. 23(c)(2)(B).

       Where a class was certified under Rule 23(b)(3), the court may refuse to approve a

settlement unless it affords a new opportunity to request exclusion to individual class members

who had an earlier opportunity to opt out, but did not do so. See Fed. R. Civ. P. 23(e)(4). In

determining whether a new opportunity to opt out is warranted, there are many factors that may

influence the court’s decision. See Fed. R. Civ. P. 23(e)(4) advisory committee’s notes. Among

these are changes in the information available to class members since expiration of the first

opportunity to request exclusion, and the nature of the individual class members’ claims. Id.

       A class member should have an opportunity to opt out after learning about the actual

terms of a settlement. See Dare v. Knox County, 457 F.Supp.2d 52, 53 (D. Me. 2006); see also

Donnelly v. Peter Luger of Long Island, Inc., 2014 WL 12769046, at *6 (E.D.N.Y. Nov. 13,

2014) (finding that an additional opt-out period may be required when a class is certified prior to

settlement or when the settlement terms have changed to the class’s detriment); Nilsen v. York

Cty., 228 F.R.D. 60, 61 (D. Me. 2005) (requiring a second opt-out because of the “breadth” of

the settlement class, the allocation of amount between genders, and the allocation of amount

without regard for recurrent damage). The opportunity to opt-out from a settlement after being

apprised of the settlement terms is so important that at least one jurisdiction adopted a mandatory

second opt-out right. See Tex. R. Civ. P. 42(e)(3) (“In an action previously certified as a class

action under Rule 42(e)(3), the court may not approve a settlement unless it affords a new

opportunity to request exclusion to individual class members who had an earlier opportunity to

request exclusion but did not do so.”) “A decision to remain in the class is likely to be more



                                                 9
Case: 1:17-md-02804-DAP Doc #: 1958 Filed: 07/23/19 12 of 17. PageID #: 129877



carefully considered and is better informed when settlement terms are known.” Fed. R. Civ. P.

23(e)(4) advisory committee’s notes.

       Courts have exercised their discretion to deny a second opt-out in limited circumstances

that are readily distinguishable from the proposal in this case. See Denney, 443 F.3d at 271

(denying to provide a second opt-out because the class knew the basic settlement terms prior to

the initial opt-out and only marginal changes were made to the original terms); see also Hainey

v. Parrott, 617 F. Supp. 2d 668, 679 (S.D. Ohio 2007) (“[A] second opt-out period is not

warranted. The terms of the settlement agreement have not changed appreciably since notice of

the settlement was provided and the expiration of the original opt-out period.”); In re Auto.

Refinishing Paint Antitrust Litig., MDL No. 1426, 2004 WL 1068807, at *3-4 (E.D. Pa. May 11,

2004) (“We are aware of no significant developments since the original opt-out [and proposed

settlement] that would require us to provide for a second opt-out period.”). Here, the opportunity

to opt-out is insufficient to satisfy the Due Process and Rule 23 opt-out safeguard because it

closes before any settlement terms are known.

       B. The proposed class cannot be certified because it forces class members to make
          an opt-out decision prior to knowing the settlement terms.
       A true “settlement class” arises when the named plaintiffs and defendants to an

uncertified class action reach a provisional settlement that they wish to make binding on the class

as a whole. In re GMC Pick–Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d 768, 778 (3d

Cir.1995). In those cases, the parties move the court for simultaneous class certification and

approval of the settlement. Id. Typically, the court then orders a combined notice of the

certification, opt-out rights, and the terms of proposed settlement, and combines the fairness

hearing on the proposed settlement with a hearing on class certification. Id. If the settlement is




                                                10
Case: 1:17-md-02804-DAP Doc #: 1958 Filed: 07/23/19 13 of 17. PageID #: 129878



approved and the class is certified, absent class members who do not opt-out are bound by the

settlement agreement. Id.

       Due process requires that a settlement class receive a detailed account of the settlement

terms to inform their decision whether to opt out. Torrisi v. Tucson Elec. Power Co., 8 F.3d

1370, 1374 (9th Cir. 1993) (although the notice does not need to set forth the specific amount

allocated to each member, it must identify the aggregate amount and the formula for computing

recoveries). Additionally, the terms of the release are equally important in a case like this where

the release of future claims is as important, if not more, to certain parties. When a member has

this critical information, it can reasonably decide to accept the instant benefit of settlement or

press on and assume the risk of litigating against the defendants on its own with the hope of

obtaining greater benefits. In re Inter-Op Hip Prosthesis Liability Litig., 204 F.R.D. 330, 354

(N.D. Ohio 2001).

       The Supreme Court has recognized that a member’s stake is high when their damages are

significant and their will and ability to represent their own interest are high. Amchem, 521 U.S.

at 616 (distinguishing between traditional classes where the individual stake is so small as to

make a separate action impracticable, with classes in which each member suffered significant

damages). Due process is universally understood to require detailed notice of settlement terms to

ensure an informed opt-out right in a settlement-only class. Jeanette Cox, Information Famine,

Due Process, And The Revised Class Action Rule: When Should Courts Provide A Second

Opportunity To Opt Out?, 80 Notre Dame L. Rev. 377, 401 (2004). Although there may be

some less populous counties that were barely affected by the opioid crisis, there are many

counties and cities whose resources were overburdened and who suffered millions of dollars in

damages. In this case, each class member “has a substantial stake in making individual decisions



                                                 11
Case: 1:17-md-02804-DAP Doc #: 1958 Filed: 07/23/19 14 of 17. PageID #: 129879



on whether and when to settle.” See Id. These counties and cities need and are entitled to an

opportunity to opt-out after the settlement terms are available.

       C. The voting mechanism proposed here creates additional layers of uncertainty
          that impede settlement negotiations while simultaneously failing to provide
          adequate protection to the class members.
       The proponents claim that the voting mechanism will provide more protection than an

ordinary class receives, but this is not a certified class, and likely never would be. At best, this is

a bastardized settlement class that has been stripped of its most crucial safeguards; independent

representation and the right to make an informed opt-out decision. Unlike the right to opt-out

that a plaintiff can independently utilize to definitively exit a proposed settlement based on the

basic information of such settlement. A class member that votes against a proposal can be

overruled and dragged into a settlement by the requisite majority.

       The proposed voting mechanism here is not analogous to the safeguards set forth in

Section 524(g) of the Bankruptcy Code. Section 524(g) was adopted to ensure that all present

and future claims are paid equitably and efficiently because future asbestos personal injury

claimants are unknown due to the long latency period of asbestos related diseases. See Francis

E. McGovern, The Evolution of Asbestos Bankruptcy Trust Distribution Plans, 62 N.Y.U. Ann.

Surv. Am. L. 163, 164 (2006). Under Section 524(g) 75% of current claimants must vote to

approve the size of the settlement trust that will be created for future claimants that are presently

unknown. Id. In addition to the 75% approval, the future claimants are assigned an independent

representative to represent their interests. Id. In this case, there is no latency disease that will

produce future unknown claimants and every negotiation class member is currently identifiable.

       Moreover, the proposed class discards the two crucial protections afforded by Section

524(g). First, only 75% of the votes cast are necessary to approve a settlement, as oppose to the

75% of all present claimants required to approve a Section 524(g) trust. The potential for

                                                  12
Case: 1:17-md-02804-DAP Doc #: 1958 Filed: 07/23/19 15 of 17. PageID #: 129880



minimal participation is obvious given that this litigation has been unfolding for over a year and

a large percentage of counties and cities have not filed suit. Therefore, the 75% approval

proposed here could result in a few hundred cities and counties binding thousands. Second, the

future claimants are assigned a class representative that independently represents their interest.

As discussed above, the singular class model proposed here fails to recognize the competing

interests of the class members.

       Even if the voting mechanism could supplant an opt-out right, it presents new and

additional layers of obstacles that impede negotiations. While the stated goal is to create a

unified group of cities and counties to negotiate a nation-wide settlement, the back end unknown

variables of the voting mechanism threaten to frustrate the entire process and keep defendants

away from the negotiation table.

       The Court cannot ignore the class members’ rights to opt-out and the Rule 23

requirements based on this allegedly participatory voting mechanism. No voting mechanism can

replace an individual member’s right to make an informed opt-out decision and have their day in

court. The substantial interests at stake compels that the class members are afforded an

opportunity to opt-out after the settlement terms become available.

                                         CONCLUSION

       WHEREFORE, Plaintiff respectfully requests that this Court deny plaintiff’s Renewed

and Amended Motion for Certification of Rule 23(b)(3) Cities/Counties Negotiation Class as

proposed.




                                                 13
Case: 1:17-md-02804-DAP Doc #: 1958 Filed: 07/23/19 16 of 17. PageID #: 129881



Dated: July 23, 2019

                                          Respectfully submitted,


                                          Counsel for Plaintiffs:

                                          /s/ James L. Ferraro
                                          James L. Ferraro, Esq.
                                          Kelley & Ferraro, LLP
                                          950 Main Avenue
                                          Suite 1300
                                          Cleveland, OH 44113
                                          Tel.: 216.202.3450
                                          Email: jlf@ferrarolaw.com




                                     14
Case: 1:17-md-02804-DAP Doc #: 1958 Filed: 07/23/19 17 of 17. PageID #: 129882



                                 CERTIFICATE OF SERVICE
I hereby certify that I electronically filed a true and accurate copy of the foregoing with the Clerk
of the Court by using the CM/ECF System. Copies will be served upon counsel of record by, and
may be obtained through, the Court’s CM/ECF System.


Dated: July 23, 2019


                                                      /s/ James L. Ferraro
                                                      James L. Ferraro
